Citation Nr: 1616606	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

As support for his claims, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the transcript is associated with the claims file.  In February 2014, the Board remanded the Veteran's claims for additional development and consideration.  

The Veteran's claim of entitlement to compensable rating for a left knee scar is addressed in the REMAND portion of the decision and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's DJD of the lower back is manifested by flexion limited to 90 degrees, with no evidence of incapacitating episodes.  

2.  The Veteran's back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.  

3.  The Veteran's back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.  

4.  The Veteran's left knee disability is manifested by mild subluxation, pain, swelling, weakness, and flexion limited to no less than 125 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for DJD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2015).

2.  The criteria have been met for a separate 10 percent disability rating, and not higher, for radiculopathy of the right lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8621 (2015).

3.  The criteria have been met for a separate 10 percent disability rating, and not higher, for radiculopathy of the left lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8621 (2015).

4.  The criteria for a schedular rating in excess of 10 percent for a left knee disability based on subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.40, 4.71, 4.71a, DC 5257 (2015).

5.  The criteria have been met for a separate rating of 10 percent disability rating, and not higher, for a left knee disability based on limitation of motion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.40, 4.71, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through numerous letters sent to the Veteran prior to the adjudication of his claims.  These letters advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and personal treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Additionally, the Veteran has been afforded VA examinations pertaining to the claims for increased ratings for his service-connected disabilities in October 2009, March 2010 and May 2014.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims pertaining to his low back and left knee as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

Further, in obtaining the May 2014 examinations and additional VA and private treatment records, the Board is therefore satisfied that there has been compliance with its February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has the Veteran identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

II.  Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating service connected disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under 38 C.F.R. § 4.71a (2015), which sets forth the schedular rating criteria for the musculoskeletal system, Diagnostic Code 5010 directs VA to rate arthritis due to trauma under degenerative arthritis, or Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id. Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

	A.  Low Back Disability

The Veteran's low back disability is rated as 20 percent disabling pursuant to DC 5237, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2015).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The Veteran was examined in October 2009 in connection with his claim for an increased rating for the low back disability.  At that time, the Veteran complained of stiffness, spasms, decreased motion, numbness, weakness of the spine and leg.  He denied fatigue and paresthesia, as well as bowel and bladder problems.  However, the Veteran reported that he can not achieve and maintain an erection.  

Upon objective physical examination, the examiner noted flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and, right and left lateral rotation to 30 degrees.  The examiner noted repetitive testing was possible and the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examination revealed no evidence of radiating pain on movement.  There was no indication of muscle spasm or guarding, but tenderness was noted by the examiner.  Straight leg raising was negative, bilaterally.  The examiner concluded that there was no indication of incapacitating episodes or objective findings of neurological abnormalities.  The Veteran also does not require the use of assistive devices.  

In May 2014, pursuant to the Board's February 2014 remand directives, the Veteran underwent a VA examination to reassess the severity of his low back disability.  Upon physical examination, range of motion testing revealed flexion to 90 degrees, with pain at the endpoint; extension to 30 degrees, without pain; right and left lateral flexion to 30 degrees, without pain; and, right and left lateral rotation to 30 degrees, without pain.  The examiner noted repetitive testing was possible and the Veteran's spine was only limited by pain after repetitive use.  There was no evidence of muscle spasm, tenderness, or guarding.  Straight leg raising was negative, bilaterally, and motor examination and muscle strength testing were normal.  The examiner also noted that the Veteran's gait was normal.  Finally, the Veteran reported experiencing flare-ups, during which the Veteran's range of motion decreased by 5 degrees for flexion only.  
Overall, the examiner concluded that there was no indication of incapacitating episodes or objective findings of neurological abnormalities, to include radiculopathy and bowel and bladder impairments.  The Veteran also does not require the use of assistive devices.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 40 percent rating for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's flexion is limited, at most, to 90 degrees.  In fact, the Board notes this finding has remained constant throughout the entire appeals period.  

The Board also notes the VA and private treatment records associated with the Veteran's claims file.  These records show his continuous complaints of pain and treatment for the low back disability.  However, these records do not contain any range of motion findings that would warrant an increased rating for the Veteran's low back disability.  

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2015) and 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his two VA examinations, as well as in the treatment records associated with the claims file.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2015), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 90 degrees, as seen during both the October 2009 and May 2014 VA examinations.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Here, the VA compensation examinations did reveal additional functional impairment on account of his pain, but this is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  However, the VA examiners both failed to note any evidence of doctor prescribed bed rest. 

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

Here, both the October 2009 and May 2014 VA examiners specifically denied any neurologic abnormalities.  However, a June 2008 VA MRI report reports radicular pain at S1.  An April 2010 VA treatment record notes occasional pain into the right hamstring, but no other radicular symptoms, to include numbness or tingling and bowel or bladder disturbance.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that the Veteran is entitled to service connection for radiculopathy of the left and right lower extremities.  In this respect, the Board notes the VA examiners failed to specifically diagnose radiculopathy of the lower extremities.  However, the Veteran's own statements as noted in several VA treatment records and in statements made in support of his claim, show that he suffers from pain in his right and left legs.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent evaluations are warranted for mild radiculopathy of the right and left lower extremities under Diagnostic Code 8520.  However, the higher 20 percent evaluation is not warranted under Diagnostic Code 8520 for the right and left lower extremities as the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  

Finally, the Veteran has specifically denied, and the evidence does not suggest, that he suffers from other neurological symptoms of weakness or loss of bowel or bladder control.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements, and those submitted on his behalf, with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the low back disability at any point during the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

	B.  Left Knee Disability

The Veteran's left knee disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability, and a 30 percent rating assigned when there is severe disability.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion. 

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Here, the Veteran contends that his left knee disability is more severe than the currently assigned 10 percent rating reflects. 

As an initial matter, the Board notes the VA and private treatment records associated with the claims file reflect the Veteran's complaints of left knee pain during the pendency of this appeal.  Additionally, an April 2002 private treatment record shows the Veteran underwent a partial lateral and medial meniscectomy of the left knee, which noted full range of motion at that time.  Thereafter, an October 2009 VA treatment record found no evidence of effusion or instability.  Range of motion was grossly normal and McMurray sign was negative.  

In February 2010, the Veteran underwent an arthroscopy of the left knee.  The VA treating physician noted full range of motion in the left knee.  

Despite the findings noted above as contained in the VA and private treatment records, there were no indications of instability or subluxation of the left knee at the moderate level, or range of motion findings in these records at any point during the pendency of this appeal.  

The Veteran was provided a VA examination in March 2010 regarding the left knee.  At that time, he reported weakness, swelling, giving way, tenderness, and pain.  He also reported experiencing flare-ups.  The Veteran denied stiffness, heat, redness, lack of endurance, locking, fatigability deformity, drainage, effusion, subluxation, and dislocation.  Upon physical examination, the VA examiner noted tenderness, but specifically found there was no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking, pain, genu recurvatum or crepitus.  Further, there was no ankylosis of the left knee.  Range of motion testing revealed flexion to 125 degrees and extension to 0 degrees.  Finally, all stability tests were within normal limits.  

In compliance with the Board's February 2014 remand, the Veteran was provided a VA examination in May 2014 to assess the severity of his left knee disability.  Range of motion texting revealed flexion to 140 degrees and extension to 0 degrees.  The examiner noted the Veteran was able to perform repetitive testing with no additional limitation of motion.  However, following repetitive use, pain in the left knee was noted as a functional limitation.  Similarly to the finds of the March 2010 VA examination, all stability tests were within normal limits.  The VA examiner did note the Veteran's prior procedures on the left knee meniscus and three arthroscopies, with residual pain.  Finally, the examiner indicated the additional loss in range of motion during a flare-up is 5 degrees flexion.  X-ray findings confirmed the Veteran also has degenerative arthritis in the left knee.  

The Board notes that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  Here, the Board acknowledges that the VA examination showed the left knee had flexion to 125 degrees in March 2010, and 140 degrees in May 2014.  Further, the May 2014 VA examiner indicated a loss of flexion of 5 degrees during a flare-up, for a range of motion of 135 degrees, which is still greater than the 125 degrees noted during the March 2010 examination.  In order to receive even a non-compensable rating pursuant to DC 5260, flexion must be limited to 60 degrees.  However, painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As such, the Board finds a separate 10 percent disability rating based on painful motion is warranted pursuant to DC 5260.  

Additionally, the Board finds that Diagnostic Codes 5256, 5259, 5262, and 5263 are not for application because there is no evidence of ankylosis, symptomatic removal of the meniscus, impairment of tibia and fibula, or genu recurvatum during the relevant period.  In addition, although the May 2014 VA examiner noted the prior meniscectomy, there was no evidence of locking, only pain.  Thus, a separate rating is not warranted for dislocated semilunar cartilage under Diagnostic Code 5258. 

The Board has considered the Veteran's reports of chronic pain and used this symptom as a factor in assigning his ratings to the extent that his pain has resulted in functional loss.  See Mitchell, 25 Vet. App. at 36 ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  Thus, an increased or separate rating will not be granted for pain alone.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's back and left knee disabilities, which are productive of pain and functional impairment, as well as neuropathy and instability, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.



ORDER

A rating in excess of 20 percent for DJD of the lumbar spine is denied.  

Subject to the law and regulations governing payment of monetary benefits, a rating of 10 percent for radiculopathy of the right lower extremity is granted.  

Subject to the law and regulations governing payment of monetary benefits, a rating of 10 percent for radiculopathy of the left lower extremity is granted.  

A rating in excess of 10 percent for instability of the left knee disability is denied.  

Subject to the law and regulations governing payment of monetary benefits, a rating of 10 percent for limitation of flexion of the left knee is granted. 


REMAND

The Board finds that additional development regarding the scar on the left knee must be undertaken before adjudication of this claim may be completed.  

Specifically, the March 2010 VA examination of the left knee noted the existence of the scar.  However, the May 2014 examiner specifically stated that the Veteran does not have any scars.  See May 2014 VA Compensation Examination, page 6.  Service connection is in effect for a left knee scar,  As such, the VA examiner's findings in regards to the scar on the left knee are based on a factually inaccurate premise.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For this reason, the Board finds that the May 2014 VA opinion is of no probative value and the Veteran must be provided with a new examination to determine the current severity of his service-connected scar of the left knee.  



Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records, schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature and severity of his scars of the left knee.  The claims folder should be made available to and reviewed by the examiner and all manifestations should be identified.

2.  Then readjudicate the appeal.  If the benefit sought is not granted to the fullest extent, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


